STAHL, Senior Circuit Judge,
dissenting.
I do not agree with the majority that Pan American’s objections before the Board were sufficient to apprise the Board that the company would later argue, on appeal, that it had no duty to bargain about the layoffs in the first place. I would hold that Pan American waived the bargainability issue by not raising it below, and that Section 10(e) of the NLRA precludes our entertaining the question whether the February 2002 decision to lay off fifteen striking employees was a mandatory subject of bargaining. I therefore respectfully dissent.
We very recently confirmed that the “statutory mandate” set out in Section 10(e) “is clear: if a particular objection has not been raised before the Board, a reviewing court, in the absence of extraordinary circumstances, is without jurisdiction to consider the issue in a subsequent enforcement proceeding.” NLRB v. Saint-Gobain Abrasives, Inc., 426 F.3d 455, 459 (1st Cir.2005). When it is not immediately apparent whether the objection a party made below is the same as the issue it now seeks to raise on appeal, the critical inquiry “is whether the objection, fairly read, apprises the Board that the objector intended to pursue the issue later presented to the court.” Id. (citing Marshall Field & Co. v. NLRB, 318 U.S. 253, 255, 63 S.Ct. 585, 87 L.Ed. 744 (1943) (per curiam)). In the present case, Pan American argues on appeal that it had no duty to bargain about the layoffs of fifteen employees in February 2002, but it did not make this objection below in so many words.
In cases such as this one, “where a party asserts that it has objected to the Board, but the objection is not unmistakable,” our review “must be guided by the purposes of section 10(e) and necessarily will be highly fact specific.” Local 900, Int’l Union of Elec., Radio & Mach. Workers (IUE) v. NLRB, 727 F.2d 1184, 1193 (D.C.Cir.1984). The purposes served by Section 10(e) are twofold. First, the section “has a notice function that ensures that the Board has the opportunity to resolve all issues properly within its jurisdiction.” Id. at 1191. Second, the section “insures against repetitive appeals to the courts” by requiring aggrieved parties to present all objections to the Board in the first instance. Id.
Here, Pan American presented two primary objections to the Board.5 First, Pan American contended that the ALJ erred in finding an unfair labor practice, because the company had, in fact, given proper notice to the Union and showed its willingness to bargain, and it was the Union’s recalcitrance, rather than any misbehavior on Pan American’s part, that prevented bargaining from taking place. This objection, far from intimating that the company had no duty to bargain, assumes that there was such a duty. Second, Pan American objected that the ALJ should not have recommended a remedy of reinstatement and full back pay for the fifteen terminated employees. I simply cannot agree with the majority when it states, “Before the Board, Pan American argued that it did not have to bargain with the Union at all so no relief was proper, but in the alternative it argued that at most its bargaining obligation was limited to the ‘effects’ of the layoffs.” Op. at 72. This statement not *76only mischaracterizes Pan American’s arguments before the Board6 but assumes as plain fact what is actually a fervently contested issue in this case.
The majority finds that Pan American’s second objection, its challenge to the remedy, was sufficient to apprise the Board that the company would later argue that there was no duty to bargain about the layoffs in the first place. I disagree. As the majority recognizes, it is undoubtedly possible to infer a connection between the question of what kind of remedy is appropriate after an employer’s failure to engage in statutorily required bargaining and the question of the extent of the employer’s original duty to bargain. The connection arises from the fact that when an employer violates the Act by terminating employees without engaging in mandatory bargaining, the Board’s customary remedy is reinstatement and back pay for the terminated employees. See Saint-Gobain, 426 F.3d at 461. In contrast, when an employer is not required to bargain about terminating an employee, but must bargain only about the effects of that termination (such as severance packages), the Board generally imposes a more limited remedy, consisting of back pay dating only from the date of the Board’s order, without reinstatement. See Transmarine Navigation Corp., 170 N.L.R.B. 389, 390, 1968 WL 18792 (1968). See also Bridon Cordage, Inc., 329 N.L.R.B. 258, 259 n. 11, 1999 WL 787528 (1999) (explaining distinction).
Thus, the argument goes that a person versed in the tenets of labor law could infer that, because Pan American sought a limited back pay remedy, the company believed such a remedy was appropriate because it had no duty to bargain about its underlying decision to terminate the employees. I believe, however, that this court should not have to infer the possible legal arguments on which a party’s complaints before the Board might be based. For one thing, the Board will be better able to administer its work if parties are required to make explicit to the Board the reasons for their objections. This is because, without such a “clear statement rule,” the disposition of a particular case will depend on the depths to which a particular appellate panel is willing to dig in order to uncover a plausible connection between the language used in an objection before the Board and a theory on which the court might disturb the Board’s order. What is more, to allow parties to raise imprecise objections in the hopes of later striking gold with the appeals court “would be to set the Board up for one ambush after another,” Quazite v. NLRB, 87 F.3d 493, 497 (D.C.Cir.1996), with the ambushing party’s rate of success varying with the level of labor law expertise held by the circuit court panel to which the appeal is assigned.7
*77In this case, it is hardly certain that Pan American challenged the ALJ’s recommended remedy of reinstatement and back pay out of the conviction that the company had no duty to bargain over the underlying management decision (although that is one possible interpretation). Another interpretation, at least equally plausible, is that Pan American thought the order of reinstatement was improper because it no longer had the need for fifteen additional employees. In fact, Pan American’s notice of exceptions to the Board confirms that this was precisely the company’s position:
[A] full back pay and reinstatement remedy is not proper in this case inasmuch as it has been proven that Respondent’s operations does not harbor the need for the 15 positions that were eliminated as per the modernization and automation of the plant, which resulted in the employees’ layoffs.
Just as a general objection to “the remedies set forth in the [ALJ’s] decision” does not suffice to raise a later appeal on the grounds that the remedy was unduly punitive, see Saint-Gobain, 426 F.3d at 459,8 Pan American’s objection to the remedy imposed in this case, which could be interpreted in various ways, should not suffice to preserve its current argument on appeal that the remedy was inappropriate because the company had no duty to bargain.
I note that this is not a case “[w]here a party explicitly excepts to a remedy, and offers some explanation for its objection in its brief’ such that we might hold “that there is sufficient notice to the Board to satisfy section 10(e).” Alwin Mfg. Co. v. NLRB, 192 F.3d 133, 144 (D.C.Cir.1999). To the contrary, in its brief replying to the NLRB General Counsel’s answer to its objections, Pan American merely reiterated its argument that the ALJ’s remedy was unduly burdensome, stating, “[T]he record stands to the fact that the operations at [the animal feed production plant] currently do not need 15 additional employees in order to operate. Therefore, an order to reinstate the 15 laid off employees ... is ... an undue burden on this party’s operations.” This is further evidence that Pan American was not even attempting to raise the bargainability issue before the Board.9
*78Our review might be different if resolution of the duty-to-bargain question were straightforward. But here, the question is complicated and difficult to resolve, and the Board would have been justified in concluding, as it evidently did, that a party intending to raise the issue would have provided the Board with developed argumentation in support of its position. As the Supreme Court has said, an employer generally cannot take unilateral action regarding, mandatory subjects of bargaining, but must first bargain over them with the union. NLRB v. Katz, 369 U.S. 736, 738-39, 82 S.Ct. 1107, 8 L.Ed.2d 230 (1962). Mandatory bargaining subjects include “terms and conditions of employment.” 29 U.S.C. § 158(d). Thus, an employer cannot unilaterally change employees’ working hours or pay rate, for example, without first bargaining with the union. Employer decisions such as layoffs, relocations of jobs, and plant closings, in contrast, are sometimes mandatory subjects of bargaining and sometimes not, depending on the reasons for the decision and whether the issues raised by the decision are amenable to resolution through the bargaining process. See First Nat’l Maint. Corp. v. NLRB, 452 U.S. 666, 678, 101 S.Ct. 2573, 69 L.Ed.2d 318 (1981). The exact location of the line separating these two categories of employer decisions is indistinct. Compare, e.g., United Food & Commercial Workers Int’l Union, Local 150-A v. NLRB, 1 F.3d 24, 31-32, 35 (D.C.Cir.1993) (endorsing three-part test for exempting certain “entrepreneurial control” decisions from duty to bargain) with Dorsey Trailers, Inc. v. NLRB, 233 F.3d 831, 842-43 (4th Cir.2000) (holding that as long as employer decision requires capital expenditure, decision is outside duty to bargain).
In short, the issue of mandatory bargaining is not as inextricably tied to the question of remedy as the majority believes. If Pan American wished to challenge the ALJ’s finding that it was required to bargain about the layoffs, it should have said so clearly. The Board— and this Court — should not be required to connect the dots without aid from the parties.
I would grant enforcement of the Board’s order in its entirety.

. The company also objected to a particular factual finding the ALJ made: that certain former strikers made an offer to return to work. This point is not at issue on appeal.


. In its first exception, Pan American stated, "Not only did Respondent give proper notice of the future layoffs to the Union, but the latter failed to timely bargain over said issue, thus waiving its right to do so.” In its second exception, the company stated, "[Ijnasmuch as the record does show that the layoffs were [the result] of an employer’s decision, based primarily on operational reasons as well as staffing needs, the determination was related to tire scope and direction of business and accordingly the proper remedy would be that of a limited back pay.” At best, this second exception could be interpreted as raising the bargainability issue in a roundabout manner, and that is the argument the majority makes. But it is simply not correct to imply, as the majority does, that Pan American raised this objection directly and explicitly, for it did not.


. Of course, a party need not use an impossibly precise formulation of words. For example, in IUE, the court found that the union had adequately raised the question of whether a remedy applied retroactively, even though the union's objections did not mention the word "retroactive.” See 727 F.2d at 1193. Nevertheless, the court's benchmark re*77mained whether the objection provided sufficient notice to the Board as to the contested issue. The court found that "in light of the union's objection to the remedy [and the context thereof] ... it is inconceivable that the Board did not understand that the union objected on retroactivity grounds and that the union would raise the issue on appeal." Id. at 1193 (emphasis added). In contrast, in this case, it is far from inconceivable that the Board could have failed to discern from Pan American’s exceptions that the company intended to raise the bargaining issue on appeal. Rather, it is quite possible that Pan American did not, in fact, have any such intention at the time of its objections before the Board.


. As we noted in Saint-Gobain, “[t]here is no shortage of other cases to the same effect.” See id. at 460 (collecting cases).


. Moreover, the Board's opinion below is entirely consistent with the reasonable view that Pan American’s objections were limited to (a) an assertion that the company met its duty to bargain and that it was the Union who refused to cooperate, and (b) a complaint that the company should not have to reinstate workers whose labor Pan American felt it no longer needed. The Board's Decision and Order, in addition to adopting the ALJ's recommendations, contained two holdings. First, the Board rejected Pan American's contention that it complied with the Act by providing the Union an opportunity to bargain. Second, the Board held that, given that Pan American's decision to lay off employees was a mandatory subject of bargaining, the remedy of full back pay and reinstatement was appropriate, rather than the limited remedy Pan American had requested. Although the Board's failure to discuss an issue does not necessarily indicate that a party has not ade*78quately objected, see IUE, 727 F.2d at 1191, the fact that the Board did not even mention a dispute about whether the layoffs were bargainable supports my conclusion that the issue, which is a complicated one, was not raised. In fact, Pan American’s imprecise objection, "may well account for the Board's failure to consider this question in its decision and to make findings with respect to it," Marshall Field, 318 U.S. at 255, 63 S.Ct. 585, which the majority now instructs the Board to do on remand.